Citation Nr: 1216593	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a service connected right knee disability.

2.  Entitlement to an initial compensable disability rating for service connected recurrent right shoulder sprain.

3.  Entitlement to a disability rating in excess of 20 percent for a service connected recurrent right shoulder sprain after August 3, 2010.

4.  Entitlement to an initial compensable disability rating for service connected residuals of right and left ankle strain.

5.  Entitlement to a disability rating in excess of 10 percent for service connected residuals of left and right ankle strain after August 3, 2010.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002 and from July 2005 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and the Appeals Management Center in Washington, D.C.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010, and a transcript of this hearing is of record.  

The issue of entitlement to an initial compensable disability rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 3, 2010, the Veteran's recurrent right shoulder sprain caused painful motion, weakness, numbness and tingling, and popping sensation, but did not result in ankylosis, limitation of motion, impairment of the humerus, or non-union or dislocation of the clavicle.  

2.  After August 3, 2010, the Veteran's recurrent right shoulder sprain resulted in limitation of motion above the shoulder level, but did not cause limitation of motion midway between the side and shoulder level, ankylosis, or impairment of the humerus.  

3.  Before August 3, 2010, the service connected residual of left and right ankle strain caused subjective complaints of weakness, laxity, and fatiguability, but there was no objective evidence of a bilateral ankle disability.  

4.  The record does not reflect that either of the Veteran's service-connected ankle disabilities has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus.  The Veteran has not undergone an astragalectomy. 


CONCLUSIONS OF LAW

1.  Prior to August 3, 2010, the criteria for entitlement to an initial 10 percent disability rating, but no greater, for service connected recurrent right shoulder sprain have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5013-5023, 5003, 5200-5203 (2011).

2.  After August 3, 2010, the criteria for entitlement to a disability rating in excess of 20 percent for a service connected recurrent right shoulder sprain have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5013-5023, 5003, 5200-5203 (2011).

3.  The criteria for a compensable disability rating for service connected residuals of a right ankle strain prior to August 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270-5274 (2011). 

4.  The criteria for a compensable disability rating for service connected residuals of a left ankle strain prior to August 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270-5274 (2011). 

5.  The criteria for a disability rating in excess of 10 percent for service connected residuals of a right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.15, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270-5274 (2011). 

6.  The criteria for a disability rating in excess of 10 percent for service connected residuals of a left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.  Here staged ratings have already been assigned.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Right Shoulder Disability

The Veteran was granted entitlement to service connection for a recurrent right shoulder strain in an April 2007 RO decision, and assigned an initial compensable disability rating effective October 13, 2006.  The Veteran appealed, and in March 2012, the Veteran's disability rating was increased to 20 percent disabling, effective August 3, 2010.

The rating criteria for the shoulder are found at 38 C.F.R. § 4.71a , Diagnostic Codes 5200 through 5203 (2011).  Diagnostic Codes 5200-5203 distinguish between the major (dominant) extremity and the minor (non-dominant) extremity. See 38 C.F.R. § 4.69 (2011).  The medical evidence, such as January 2007 VA examination, shows that the Veteran is right handed.  Therefore, the criteria referencing the major extremity are for consideration here. 

Concerning the Veteran's right shoulder disability, his specific diagnoses are not listed in the Rating Schedule.  Therefore, the RO analogously evaluated his right shoulder disability, pursuant to 38 C.F.R. § 4.71a, under Diagnostic Code 5203.

Diagnostic Code 5203 provides that malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved. 

The Board has also considered whether a higher disability rating would be warranted under Diagnostic Codes 5201 or 5202.

Diagnostic Code 5201 provides that limitation of motion of the arm is rated as follows for the major extremity (as here): A 20 percent rating is warranted for limitation of motion at the shoulder level (e.g., flexion to 90 degrees).  A 30 percent rating is additionally warranted for limitation of motion of the arm midway between the side and shoulder level (e.g., flexion between 25 to 90 degrees).  A 40 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

Under Diagnostic Code 5202, for impairment of the humerus in the major arm: A 20 percent rating is warranted when there is malunion, with moderate deformity.  A 30 percent rating is warranted when there is malunion, with marked deformity.  A 20 percent rating is additionally warranted for recurrent dislocations of the arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level; and when there are frequent episodes and guarding of all arm movements, a 30 percent disability rating is assigned.  A 50 percent rating is warranted for fibrous union of the minor arm.  A 60 percent rating is warranted for nonunion (false flail joint) of the minor arm.  A maximum 80 percent rating is warranted for loss of head (flail shoulder) of the minor arm.

As there is no evidence that the Veteran suffers from ankylosis of the scapilohumeral articulation, Diagnostic Code 5200 is not for application.  

At a VA general medical examination, the Veteran reported a past acromioclavicular separation due to a landing on his shoulder in a fall.  He complained of burning, tingling, and numbness along the dorsum of the shoulder up the neck.  His symptoms were aggravated by prolonged periods of inactivity and holding his arms in one position, such as driving a car.  He also described difficulty bench pressing weights above his head.  

On examination, there was no edema, ecchymosis, or erythema.  The shoulder was asymmetrical compared to the left shoulder and there was minimal acromioclavicular joint tenderness.  The Veteran was neurovasculary intact distally, with negative drop arm and negative apprehension sign.  Sensation in the upper extremities was intact to vibratory and filament sensation.  Motor strength and reflexes were normal.  The Veteran was diagnosed with recurrent right shoulder strain.  An April 2007 addendum noted that the Veteran had full range of motion in the right shoulder.  

In his April 2008 substantive appeal, the Veteran stated that if he holds his arms above his head and pulls down, he has diminished strength.  He also described popping and pain with use.  

At his August 2010 hearing, the Veteran testified that if he tried to raise his arm above the shoulder, he could "feel pieces moving."  He also complained of weakness and painful motion.  However, he denied receiving any medical care for his right shoulder and did not report any self treatment beyond occasional over-the-counter pain medication.  

In November 2011, he was afforded another VA examination.  The Veteran reported pain when he forward flexes his right shoulder to 180 degrees or when he attempts to pull something down as he has his shoulder forward flexed to 180 degrees.  If he makes a motion as if to throw something, his shoulder will pop and he will experience a sharp, shooting pain and tingling down his right arm which lasts approximately five to ten minutes.  Between these episodes of pain, he denied any pain.  He also estimated that his right shoulder is approximately 30 percent weaker than it used to be and described diminished sensation in his right shoulder after driving for long periods of time.  The Veteran reported mechanical symptoms such as catching or clicking, but denied recurrent dislocation of the glenohumeral (scapulohumeral) joint.

The Veteran reported that his right shoulder disability sometimes affects his ability to work, depending on what he does.  On occasion, he will have to decline to lift something heavy over his head, but he stated that this is a very small part of his job.  He described his employment as fifty percent desk work and fifty percent field work.  He reported that his right shoulder does not bother him while working at his desk, unless he has been sitting for a very long time.  He denied missing any work due to his right shoulder disability.  

On examination, the Veteran was able to flex his shoulder from 0 to 145 out of 180 degrees with pain at 105 degrees.  Abduction was from 0 to 130 out of 180 degrees, with pain at 80 degrees.  Following three repetitions, the Veteran's flexion was from 0 to 140 out of 180 degrees, while abduction was from 0 to 140 out of 180.  The Veteran had functional loss due to pain and weakened movement.  

The Veteran had tenderness to palpation of the right shoulder, but full motor strength.  The Veteran had no ankylosis.  Hawkins' impingement test, empty can test, external rotation/infraspinus strength test, crank apprehension and relocation test, and cross-body abduction test were negative.  Lift-off subscapularis test was positive.  

An x-ray of the right clavicle taken in November 2011 showed no fracture, dislocation, shoulder separation, or degenerative changes, but possible ligamentous instability was observed.  In a December 2011 addendum, the examiner noted that he was unable to determine whether these changes were relatively new or are related to a prior injury.  

The examiner also observed that the Veteran appeared to be particularly honest and accurate in describing his symptoms, even perhaps somewhat conservative in describing his problems.  

In March 2012, the RO increased the Veteran's disability rating to 20 percent under Diagnostic Code 5201 based on limitation of motion above the shoulder.  The RO assigned the 20 percent rating from August 3, 2010, the date of the Board hearing during which the Veteran described his worsening symptoms.  However, because there were no VA or private treatment records before that that could show a more severe disability, earlier effective date was not assigned for the increased rating.  

Based on the above evidence, the Board finds that the Veteran should be afforded an initial 10 percent disability rating for his right shoulder, based on complaints of painful motion, numbness and tingling, weakness, and popping, as well as tenderness to palpation and deformity.  

The Board notes that under 38 C.F.R. § 4.59, it is the intent of the rating schedule "to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joints."  38 C.F.R. § 4.59 (2011).

While the Veteran had full range of motion at his January 2007 VA examination even following repetitive testing, with little objective evidence of right shoulder pathology beyond tenderness to palpation of the acromioclavicular joint and observable asymmetry between the left and right shoulders, the Board finds his subjective accounts of painful movement and weakness to be credible.

However, in the absence of more objective evidence of pathology, such as limited range of motion, and in light of the Veteran's testimony that he does not receive medical treatment for his disability and has not missed any time from work because of it, the Board finds that an initial disability rating in excess of 10 percent is not warranted.  

After August 3, 2010, the Board finds that a disability rating in excess of 20 percent is not warranted.  Even considering painful motion, there is no evidence that the Veteran's range of motion is limited to midway between the side and shoulder so a higher disability rating is not warranted under Diagnostic Code 5201.  Additionally, there is no evidence that the Veteran suffers from any impairment of the humerus, so a higher disability rating is not warranted under Diagnostic Code 5202.  The highest schedular disability rating under Diagnostic Code 5203 is 20 percent and as the Veteran does not have ankylosis, Diagnostic Code 5200 is not for application.  

The Board has also considered whether the grant of a 20 percent disability rating should be assigned an effective date earlier than August 3, 2010.  Before that date there are no VA or private treatment records that could provide evidence concerning the severity of the Veteran's right shoulder disability during the period on appeal and at his August 2010 hearing, the Veteran testified that he did not receive any medical treatment for his disability.  After the January 2007 VA examination, the only evidence concerning the Veteran's right shoulder disability is statement in his April 2008 substantive appeal, describing weakness, pain with use, and popping.  However, in his statement, the Veteran wrote, "I can move as reported as to the motion [on the January 2007 VA exam], but if I hold my arms straight above my head, I cannot pull down with any amount of strength."  

The Board finds this to be evidence that the Veteran still had full range of motion of his right shoulder, unlike at his November 2011 VA examination, and that his level of disability was closer to the findings of the January 2007 VA examination than the November 2011 examination.  Accordingly, the Board concludes that the RO has appropriately assigned an effective date of August 3, 2010 to the Veteran's 20 percent disability rating.

In conclusion, an initial disability rating of 10 percent, but no greater is granted before August 3, 2010 for the Veteran's service connected recurrent right shoulder strain.  After August 3, 2010, a disability rating in excess of 20 percent is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Bilateral Ankle Disability

The Veteran is also seeking a higher disability rating for his left and right ankle disabilities.  

The Veteran was granted entitlement to service connection for residuals of a right ankle strain and residuals of a left ankle strain in an April 2007 VA decision and assigned an initial non-compensable disability rating, effective October 13, 2006.  The Veteran appealed.  In March 2012, the RO assigned a 10 percent disability rating for both the right and left ankle disabilities, effective August 3, 2010.

As an exact diagnostic code was not available, the Veteran's bilateral ankle disability was initially rated by analogy under Diagnostic Code 5271.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  38 C.F.R. § 4.71a (2011).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

The Veteran was afforded a VA examination in January 2007.  At that time, the Veteran described a past history of bilateral ankle sprains with current lax ligaments.  His symptoms are worse with running or playing sports or any prolonged standing or walking.  He needs to wear boots and wrap his ankle for support.  He denied any pain presently, but reported flare-ups with aggravating factors.  His symptoms are relieved with rest and avoidance of stressors.  He denied that his disability affected his activities of daily living or functionality or that he had missed any work due to his disabilities in the past twelve months.  

On examination, the Veteran had full range of motion in both ankles.  There was no edema, ecchymosis, or erythema.  There was no tenderness to palpation of the ankle or foot.  The Achilles tendon was intact, non-tender, and had normal alignment.  There was no evidence of any foot disability, including pes planus, pes cavus, hallux valgus deformity, hammer toe, claw toe, or calluses.  The Veteran was neurovascularly intact distally, with good capillary refill and sensation to the toes.  The Veteran was diagnosed with recurrent right and left ankle strain.  

In his April 2008 substantive appeal, the Veteran complained that his ankles were extremely weak and that even a slight misstep could cause them to "turn", immobilizing him for several days.  He reported that he must wear lace-up boots for outside activities to stabilize his ankles.  He complained that he could not "run or play sports with any longevity...."  He then stated, "this problem has compounded my daily life since leaving the service."  

At his August 2010 hearing, the Veteran testified that he considered his ankle disabilities to have the greatest effect on his quality of life.  He described himself has being very active during his period of service and reported that even today he can still run three miles; however, if he steps on even a small stone, he will roll his ankles.  He testified that he wears lace up boots all the time and ankle braces when he plays sports.  However, he denied receiving any medical treatment for his ankles or using any over the counter pain medications to treat his disability.  The Veteran indicated that his bilateral ankle disability affects his employability, although he then appeared to contradict himself by saying, "I police them myself...."

The Veteran was afforded another VA examination in November 2011.  The Veteran continued to complain of weakness and instability of the ankles.  He estimated that he twisted at least one ankle at least three to four times per month.  After he twists an ankle, it will swell.  He will also experience immediate sharp, throbbing pain of 10/10 severity which last about four hours.  He reported that this has happened at work, but that he forced himself to continue and will take three Advil for the pain.  He keeps Advil in his truck for that reason.  He occasionally wears a right ankle brace.   He denied any numbness or tingling.  While his bilateral ankle disability does not cause him to change what he does, he must constantly be on the lookout for uneven terrain to avoid twisting an ankle.  He also estimated that it takes him longer to perform his duties.  The Veteran also reported that on days that his job requires walking eight to ten hours in the field, when he gets home, he will do nothing else due to fatigue in his ankles.  

On examination, right ankle plantar flexion was from 0 to 30 out of 45 degrees with objective evidence of painful motion beginning at 30 degrees.  Right ankle dorsiflexion was from 0 to 15 out of 20 degrees with objective evidence of painful motion beginning at 15 degrees.  Left ankle plantar flexion was from 0 to 40 out of 45 degrees with objective evidence of painful motion beginning at 40 degrees.  Left ankle dorsiflexion was from 0 to 20 out of 20 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran did not have any additional loss of motion following repetitive testing.  However, the examiner determined that the Veteran did have functional loss or impairment of the ankle due to excess fatiguability, swelling, and interference with standing or weight-bearing.  

The Veteran also had tenderness to palpation of the right ankle, although not the left.  Motor strength was normal in both ankles.  On testing of joint stability using anterior drawer and talar tilt tests, there was no objective evidence of laxity in either ankle.  The Veteran had no ankylosis.  An x-ray showed a small right calcaneal heel spur.  

Based on the above evidence, the Board finds that a higher disability rating is not warranted for any period on appeal.

Prior to August 3, 2010, while the Veteran reported subjective complaints of laxity/instability, weakness, and fatiguability in his ankles bilaterally, his January 2007 VA examination was normal and there is no objective evidence of an ankle disability.  Even at his November 2011 VA examination, the Veteran had normal strength in his ankles and there was no objective evidence of laxity/instability.  Further, while the Veteran reported that he wears lace up boot and occasionally ankle braces, he appears to lead a very active life style, reporting at his August 2010 VA examination that he could run three miles and that he wears ankle braces when he plays sports.  He also continues to perform a job that requires physical activity and has denied missing any days of work due to his bilateral ankle disability.  Although the Board has considered the Veteran's subjective complaints and considers them credible to the extent he is describing his symptoms, the evidence of record shows that the overall impact of his disability on his social and occupational functioning is minimal at best and does not warrant a compensable disability evaluation prior to August 3, 2010.  

After August 3, 2010, a disability rating in excess of 10 percent is not warranted.  While the Veteran had some limitation of motion, it ranged from 5 to 15 degrees at most.  The Board finds that this degree of limitation of motion is best described as moderate, rather than marked.  Accordingly, a higher disability rating under Diagnostic Code 5271 is not warranted for any period on appeal.  

As there is no evidence that the Veteran suffers from ankylosis, malunion of the os calcis or astragalus, or has received an astragalectomy, a disability rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.  

In conclusion, a higher disability rating for service connected recurrent right and left ankle strain is not warranted for any period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



Extraschedular Ratings

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

Finally, the Board has considered whether entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Here, as the Veteran has never claimed that his service connected disabilities render him unemployable and there is no evidence of record to suggest that his disabilities significantly interfere with his employment, the Board finds that TDIU is not warranted and the issue need not be further addressed.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2006, prior to the initial rating decision.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The appeal for a higher initial rating for a right shoulder disability and a bilateral ankle disability originates, however, from the grant of service connection for these disabilities.  Consequently, Vazquez-Flores is inapplicable.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining that a disagreement with an initial rating assigned for a disability following a claim for service connection is part of the original claim and technically not a claim for an increased rating).  In any event, the Veteran received Vazquez-Flores notice in May 2008. 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the August 2010 hearing before the undersigned Veterans Law Judge.  The appellant was also afforded VA medical examinations in January 2007, and November 2011.  

These examinations were based upon review of the claims folder, and thoroughly discussed the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial 10 percent disability rating, but no higher, for service connected recurrent right shoulder strain is granted prior to August 3, 2010.

After August 3, 2010, a disability rating in excess of 20 percent for service connected recurrent right shoulder strain is denied.  

An initial compensable disability rating for service connected residuals of right and left ankle strain prior to August 3, 2010 is denied.

A disability rating in excess of 10 percent for service connected residuals of right and left ankle strain after August 3, 2010 is denied.  


REMAND

In November 2011 remanded the Veteran's claim for an increased disability rating for his service connected right knee disability to afford the Veteran a VA examination.  Following the examination, the RO was instructed to readjudicate the claim based on this additional evidence.

While the Veteran was afforded a VA examination in November 2011, the RO failed to readjudicate the Veteran's right knee claim.  

The RO issued a rating decision and a supplemental statement of the case in March 2012 which increased the Veteran's disability ratings for his service connected right shoulder and bilateral ankle disabilities; however, the RO did not address whether a higher disability rating was warranted for the Veteran's right knee disability in either the rating decision or the supplemental statement of the case.  

The Board has reviewed the Veteran's claims folder, including his Virtual VA folder, and can find no evidence that the Veteran's claim for entitlement to an initial compensable disability evaluation for his right knee disability was ever readjudicated by either the RO or the Appeals Management Center.  Accordingly, the matter must be remanded for issuance of a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

This case should again be reviewed by the RO on the basis of the November 2011 VA examination and any additional evidence, including recent VA treatment records and evidence submitted by the Veteran.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


